EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent Claims 1 & 15 are allowable over the prior art of record. The restriction requirements among Species I-III, as set forth in the Office action mailed on 05/18/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/18/2022 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Drawings
The Examiner has reviewed and hereby approves Applicant’s Drawings filed 09/24/2020.

Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative Nathan Lee authorized this amendment in an email correspondence sent 08/09/2022:
The application has been amended as follows: 
Amend the Title as follows:
STRETCHABLE DISPLAY DEVICE INCLUDING COMMON ANODE STRUCTURE

Amend the Claims as follows:
1. (Currently Amended) A stretchable display device, comprising:
a lower substrate;
a plurality of pixel substrates which is disposed on the lower substrate to be spaced apart from each other;
a plurality of first power lines disposed on the plurality of pixel substrates;
a plurality of second power lines disposed on the plurality of pixel substrates;
a plurality of driving transistors which is disposed on the plurality of pixel substrates and is electrically connected to the plurality of second power lines; and
a plurality of light emitting diodes, each of which is disposed on a respective one of the plurality of pixel substrates and includes: 
an anode directly and electrically connected to a respective one of the plurality of first power lines,
 and a cathode electrically connected to the plurality of driving transistors.

2. (Canceled) 

3. (Currently Amended) The stretchable display device according to claim 1, further comprising:
a plurality of switching transistors, each of which is disposed on the respective ones of the plurality of pixel substrates and is electrically connected torespective ones of the plurality of driving transistors;
a plurality of sensing transistors, each of which is disposed on the respective ones of the plurality of pixel substrates and is electrically connected tothe respective ones of the plurality of driving transistors andrespective ones of the plurality of light emitting diodes;
a plurality of N-th scan lines disposed on the plurality of pixel substrates; and
a plurality of N+1-th scan lines disposed on the plurality of pixel substrates,
wherein a gate electrode of a switching transistor of the plurality of switching transistors and a gate electrode of a sensing transistor of the plurality of sensing transistors on one pixel substrate among the plurality of pixel substrates are simultaneously electrically connected to one N-th scan line among the plurality of N-th scan lines,
wherein N is a natural number.

4. (Original) The stretchable display device according to claim 3, wherein the plurality of pixel substrates includes:
a plurality of first pixel substrates disposed in an N-th row; and
a plurality of second pixel substrates disposed in an N+1-th row,
wherein an N-th scan line disposed on the plurality of first pixel substrates among the plurality of N-th scan lines is electrically connected to the gate electrode of the switching transistor and the gate electrode of the sensing transistor on the plurality of first pixel substrates,
wherein an N-th scan line disposed on the plurality of second pixel substrates, among the plurality of N-th scan lines, is electrically connected to a source electrode of the sensing transistor on the plurality of second pixel substrates,
wherein an N+1-th scan line disposed on the plurality of first pixel substrates, among the plurality of N+1-th scan lines, is electrically connected to the source electrode of the sensing transistor, and
wherein an N+1-th scan line disposed on the plurality of second pixel substrates, among the plurality of N+1-th scan lines, is electrically connected to the gate electrode of the switching transistor and the gate electrode of the sensing transistor on the plurality of second pixel substrates.
5. (Original) The stretchable display device according to claim 4, further comprising:
a plurality of first connection substrates which connects the plurality of pixel substrates in a row direction;
a plurality of second connection substrates which connects the plurality of pixel substrates in a column direction; and
an auxiliary scan line which is disposed on some of the second connection substrates among the plurality of second connection substrates and electrically connects an N-th scan line on the plurality of first pixel substrates and an N-th scan line on the plurality of second pixel substrates, among the plurality of N-th scan lines.

6. (Original) The stretchable display device according to claim 5, wherein the auxiliary scan line electrically connects an N+1-th scan line on the plurality of first pixel substrates and an N+1-th scan line on the plurality of second pixel substrates, among the plurality of N+1-th scan lines.

7. (Original) The stretchable display device according to claim 6, wherein the plurality of pixel substrates further includes a plurality of third pixel substrates disposed in an N+2-th row, and an auxiliary second power line is further disposed on some of the second connection substrates among the plurality of second connection substrates so as to electrically connect second power lines disposed on the plurality of second pixel substrates and the plurality of third pixel substrates, among the plurality of second power lines.

8. (Original) The stretchable display device according to claim 7, wherein the plurality of N-th scan lines and the auxiliary scan line, the plurality of N+1-th scan lines and the auxiliary scan line, and the plurality of second power lines and the auxiliary second power line form a mesh shape, individually.

9. (Original) The stretchable display device according to claim 5, further comprising:
an insulating layer which is disposed on the plurality of light emitting diodes and at least partially covering the lower substrate;
a reflection pattern which is disposed on the insulating layer and overlaps with at least some of the first connection substrates and at least some of the second connection substrates, among the plurality of first connection substrates and the plurality of second connection substrates; and
an upper substrate at least partially covering the reflection pattern and the insulating layer,
wherein the reflection pattern has the same or substantially the same shape as the plurality of first connection substrates and the plurality of second connection substrates.

10. (Original) The stretchable display device according to claim 9, wherein the reflection pattern includes a transition metal having an s shell as an outer shell in which an energy difference of the s shell and a d shell adjacent to the s shell is 2.7 eV or higher.

11. (Original) The stretchable display device according to claim 9, wherein the reflection pattern includes any one of silver (Ag), silver alloy (Ag-alloy), aluminum (Al), aluminum alloy (Al-alloy), molybdenum (Mo), and titanium (Ti).

12. (Original) The stretchable display device according to claim 9, further comprising:
a contact unit which connects the plurality of first power lines or the plurality of second power lines to the reflection pattern through a contact hole of the insulating layer.

13. (Original) The stretchable display device according to claim 9, further comprising:
an additional reflection pattern disposed between the insulating layer and the lower substrate to be spaced apart from the plurality of pixel substrates, the plurality of first connection substrates, and the plurality of second connection substrates.

14. (Original) The stretchable display device according to claim 9, wherein the insulating layer includes the same material or substantially the same material as the upper substrate.

15. (Currently Amended) A stretchable display device, comprising:
a lower substrate which includes a plurality of pixel substrates spaced apart from each other and a plurality of connection substrates which encloses the plurality ofpixel substrates and has a modulus lower than a modulus of each of the plurality of pixel substrates;
wherein the plurality of pixel substrates defines a plurality of sub pixels;
a plurality of light emitting diodes which is disposed on the plurality of pixel substrates, wherein each of the plurality of light emitting diodes includes an anode and a cathode;
a plurality of driving transistors which is disposed on the plurality of pixel substrates, wherein each of the plurality of driving transistors is electrically connected to a respective cathode of the plurality of light emitting diodes;
a plurality of first power lines which is disposed on the plurality of pixel substrates, wherein each of the plurality of first power lines is directly and electrically connected to a respective anode of the plurality of light emitting devices;
a plurality of second power lines which is disposed on the plurality of pixel substrates and is electrically connected to the plurality of driving transistors; and
wherein the plurality of connection substrates  to each other.

16. (Currently Amended) The stretchable display device according to claim 15, further comprising:
a plurality of switching transistors which is disposed on the plurality of pixel substrates and is electrically connected to gate electrodes of the plurality of driving transistors;
a plurality of sensing transistors which is disposed on the plurality of pixel substrates and is electrically connected to and between the plurality of driving transistors and the plurality of light emitting diodes; and
a plurality of scan lines which is disposed on the plurality of pixel substrates and is electrically connected to gate electrodes of the plurality of switching transistors and gate electrodes of the plurality of sensing transistors.

17. (Currently Amended) The stretchable display device according to claim 16, wherein the plurality of pixel substrates includes:
a plurality of first pixel substrates disposed in a plurality of N-th rows;
a plurality of second pixel substrates which is disposed in a plurality of N+1-th rows adjacent to the plurality of N-th rows;
a plurality of third pixel substrates which is disposed in a plurality of N+2-th rows adjacent to the plurality of N+1-th rows; and
a plurality of fourth pixel substrates which is disposed in a plurality of N+3-th rows between the plurality of N+2-th rows and the plurality of N-th rows,
wherein the plurality of scan lines includes:
an N-th scan line disposed on the plurality of pixel substrates; and
an N+1-th scan line disposed on the plurality of pixel substrates,
wherein N is a natural number.

18. (Original) The stretchable display device according to claim 17, wherein the N-th scan line is electrically connected to the gate electrodes of the plurality of switching transistors and the gate electrodes of the plurality of sensing transistors on the plurality of first pixel substrates and the plurality of third pixel substrates,
the N-th scan line is electrically connected to the source electrodes of the plurality of sensing transistors on the plurality of second pixel substrates and the plurality of fourth pixel substrates,
the N+1-th scan line is electrically connected to the source electrodes of the plurality of sensing transistors on the plurality of first pixel substrates and the plurality of third pixel substrates, and
the N+1-th scan line is electrically connected to the gate electrodes of the plurality of switching transistors and the gate electrodes of the plurality of sensing transistors on the plurality of second pixel substrates and the plurality of fourth pixel substrates.

19. (Currently Amended) The stretchable display device according to claim 18, further comprising:
an auxiliary scan line which is disposed on some of the plurality of connection substrates which connect the plurality of first pixel substrates and the plurality of second pixel substrates, among the plurality of connection substrates and the other ones of the plurality of connection substrates which connect the plurality of third pixel substrates and the plurality of fourth pixel substrates,
wherein the auxiliary scan line electrically connects the N-th scan line of the plurality of first pixel substrates and the N-th scan line of the plurality of second pixel substrates,
wherein the auxiliary scan line electrically connects the N-th scan line of the plurality of third pixel substrates and the N-th scan line of the plurality of fourth pixel substrates.

20. (Original) The stretchable display device according to claim 18, wherein components of the plurality of N-th rows and the plurality of N+1-th rows form the same or substantially the same structure as components of the plurality of N+2-th rows and the plurality of N+3-th rows, and components of the plurality of N-th rows and components of the plurality of N+1-th rows form vertical symmetry.

21. (Currently Amended) The stretchable display device according to claim 17, further comprising:
an auxiliary second power line which is disposed on some of the plurality of connection substrates which connect the plurality of first pixel substrates and the plurality of fourth pixel substrates, among the plurality of connection substrates and the other ones of the plurality of connection substrates which connect the plurality of second pixel substrates and the plurality of third pixel substrates,
wherein the auxiliary second power line electrically connects the second power lines on the plurality of first pixel substrates and the plurality of fourth pixel substrates and electrically connects the second power lines on the plurality of second pixel substrates and the plurality of third pixel substrates.

22. (Original) The stretchable display device according to claim 15, further comprising:
an insulating layer which is disposed on the plurality of light emitting diodes and the plurality of connection substrates;
a reflection pattern which is disposed on the insulating layer and overlaps with at least some connection substrates of the plurality of connection substrates; and
a plurality of connection lines disposed on the plurality of connection substrates,
wherein the reflection pattern is electrically connected to at least some of the plurality of first power lines and at least some of the plurality of second power lines.

23. (Original) The stretchable display device according to claim 22, wherein the reflection pattern includes a material different from that of the plurality of connection lines, and the reflection pattern has the same or substantially the same shape as the plurality of connection lines and the plurality of connection substrates.

24. (Original) The stretchable display device according to claim 22, further comprising:
a contact unit which is disposed between the plurality of pixel substrates and the insulating layer to electrically connect either at least some of the plurality of first power lines or at least some of the plurality of second power lines to the reflection pattern.

25. (Currently Amended) The stretchable display device according to claim 22, further comprising:
a plurality of additional reflection patterns which is disposed between the lower substrate and the insulating layer to be spaced apart from the plurality of pixel substrates and the plurality of connection substrates,
wherein the plurality of additional reflection patterns includes the same material or substantially the same material as the reflection pattern.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See PTO-892 Notice of References Cited attached.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1 & 3-25 are allowed because the closest prior art of record (e.g. Park ‘077, Fig. 2; see again PTO-892) neither anticipates nor renders obvious the limitations of independent Claims 1 & 15, each similarly including a display panel (refer to Figs. 1-3 of Applicant’s disclosure) or fabrication method therefor comprising, inter alia: 
a plurality of light emitting diodes, each of which is disposed on a respective one of the plurality of pixel substrates and includes: 
an anode directly and electrically connected to a respective one of the plurality of first power lines,
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892